Citation Nr: 9905385	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound (GSW) of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1972.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a December 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans (VA), Regional 
Office (RO) which, in pertinent part, denied entitlement to 
an increased disability rating for the veteran's service-
connected left knee disorder.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in March 1995.  The RO received his substantive appeal 
in April 1995.  The veteran and his spouse presented 
testimony at a hearing before the local Hearing Officer (HO) 
in July 1997.  The HO confirmed and continued the denial of 
the benefit sought by supplemental statement of the case 
(SSOC) issued in August 1997.  The HO also informed the 
veteran that he was not entitled to a separate disability 
evaluation for arthritis of the left knee pursuant to the 
recent opinion issued by the VA General Counsel's Office, as 
there was no limitation of motion present.  See VAOPGCPREC 
23-97 (Multiple Ratings for Knee Disability).


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the veteran and his representative 
contend that the 10 percent disability evaluation currently 
assigned for his service-connected residuals of a GSW of the 
left knee is not adequate to compensate the veteran for the 
effects of the disability.  Essentially, contentions have 
been advanced to the effect that the veteran is unable to 
maintain any type of gainful employment due to symptomatology 
attributable to his service-connected left knee disorder.  In 
this regard, the Board notes that the requirement to assist 
the veteran in obtaining available records includes obtaining 
records relating to the Social Security Administration's 
(SSA) determination that a veteran is disabled.  The record 
in this case reveals that the veteran is in receipt of Social 
Security Disability Benefits.  The United States Court of 
Veterans Appeals (Court) has stated that, although the SSA's 
decision regarding the appellant's unemployability is not 
controlling for VA determinations, it is pertinent.  Collier 
v. Derwinski, 1 Vet. App. 413 (1991).  Under 38 U.S.C.A. § 
5106 (West 1991), the SSA, as well as any other Federal 
department or agency, shall provide such information to the 
Secretary as the Secretary may request for purposes of 
determining eligibility for or the amount of said benefits or 
verify other information with respect thereto.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Court has also held 
that SSA's administrative law judge's decision is evidence 
which cannot be ignored and to the extent its conclusions are 
not accepted, reasons and bases should be given therefor.  
Collier, supra.  Therefore, the Board has a duty to obtain 
the SSA records as they are pertinent in accurately rating 
the veteran's disability in light of his entire medical 
history, regardless of the extent of medical evidence 
currently in the claims file and the veteran's assertions 
that they will essentially duplicate the evidence already of 
record.

Additionally, the Board must review all issues which are 
reasonably raised and all documents submitted prior to the 
Board's decision.  Ef v. Derwinski, 1 Vet. App. 324 (1991).  
A review of the record indicates that the veteran and his 
accredited representative have raised a claim of entitlement 
to a total rating based on individual unemployability. 
Accordingly, the RO, in developing the claim on appeal, 
should note that the total rating claim should also be 
considered under 38 C.F.R. § 4.16 (1998).

Furthermore, VA has a duty to supplement the record by 
obtaining an opinion as to the effect that the veteran's 
service-connected disability has upon his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).  A review of the record indicates that 
there has been no attempt by the RO to develop an opinion as 
to the pathological degree to which, without consideration of 
age or nonservice-connected disabilities, the veteran's 
service-connected left knee disorder affects his 
employability.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected left 
knee disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should also contact the Social 
Security Administration, and request that 
they provide copies of the records relied 
upon in making their determination as to 
the veteran's entitlement to disability 
benefits.  The Administrative Law Judge's 
decision, if any, should also be 
provided.

3.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for VA orthopedic examination 
in order to determine the current extent 
of his service-connected GSW residuals of 
the left knee.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
examiner prior to examination.  X- rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.  The examiner must provide a 
thorough description of the veteran's 
service-connected left knee disorder, 
including complete ranges of motion 
studies and neurologic pathology.  In 
addition, the examiner must render 
objective clinical findings concerning 
the severity of the veteran's service-
connected left knee disorder, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examiner must then 
render an opinion concerning the effect 
of the veteran's service-connected left 
knee disorder on his ordinary activity 
and his ability to procure and maintain 
employment.  The examination report 
should reconcile the veteran's subjective 
complaints of left knee pain with the 
objective findings on examination.  It 
should then be associated with the 
veteran's claims folder.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific joint opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim for an increased 
rating for residuals of a GSW of the left 
knee, to include consideration of whether 
the veteran is entitled to a separate 
disability rating for arthritis pursuant 
to recent opinions issued by the VA 
General Counsel's Office.  See VAOPGCPREC 
23-97 (Multiple Ratings for Knee 
Disability) and VAOPGCPREC 9-98 (Multiple 
Ratings for Musculoskeletal Disability 
and Applicability of 38 C.F.R. §§ 4.40, 
4.45 and 4.59).  If the determination 
remains unfavorable to the veteran in any 
way, he should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.

6.  The RO should also develop and 
adjudicate the veteran's claim for a 
total rating based on individual 
unemployability.  If that claim is 
denied, the RO should furnish the veteran 
and his representative notification of 
appellate rights.  If the veteran files a 
timely notice of disagreement, he and his 
representative should be provided with a 
statement of the case as required by 38 
U.S.C.A. § 7105(d) (West 1991) as to this 
issue and afforded the opportunity to 
file a substantive appeal.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

